DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This communication is in response to the action filed on 12/30/2020. After a thorough search, prosecution history, double patenting review and view of the prior arts of record claims 1, 10 and 17 are allowed.
EXAMINER’S AMENDMENT
With the consultation of Umar Cheema (SPE) and the authorization for this examiner’samendment given b applicant’s representative Joseph Merle (Registration No. 45,535) in an interview conducted on 02/09/2020.The application is amended as follows:1.	(Currently Amended) A method for client application user experience tracking comprising:	generating a user experience score based on tracked operation and user inputs to a client application that executes on a computing device operated by the user, wherein the user inputs comprise the user inputting into the client application during execution of the client application using a keypad, a keyboard, or a touchscreen display and at least one user input comprises a facial expression of the user captured by the client application using a camera of the computing device, wherein generating further includes generating the user experience score based on the client application becoming inoperative from one or more of the user inputs and based on success of client application operations processed by the client application; when the user experience score represents a change in value that is associated with a last generated user experience score; and	when transmitting the user experience score to a customer service agent representing the user experience score as a specific emoji face associated with a range of emoji faces, each emoji face within the range representing a given level of user experience between two extremes of the range	when the user experience score indicates an unfavorable user experience with the client application, receiving, from the customer service agent, an indication directed to the user indicating that assistance would like to be rendered to the user with the client application and forwarding the indication to the user as a text message to the user indicating that a company associated with the client application is aware of the unfavorable user experience of the user and would like to render assistance to the user for the client application.

2.	(Original) The method of claim 1, further comprising:	receiving a response from the experience tracking service based on the user experience score.

3.	(Currently Amended) The method of claim 2, further comprising:	

4.	(Original) The method of claim 3, wherein receiving the response from the computer server comprises receiving the response from the computer server based on the user experience score and the fault code.

5.	(Previously Presented) The method of claim 1, further comprising:	collecting a plurality of user experience scores; and	storing the plurality of user experience scores on the computing device executing the client application.

6.	(Original) The method of claim 5, further comprising:	assigning a weight to each user experience score of the plurality of user experience scores; and	transmitting a total user experience score to a computer server when a total of the weights for the plurality of user experience scores exceeds a threshold.

7.	(Original) The method of claim 5, further comprising:	summing the plurality of user experience scores to produce a total user experience score; and	transmitting the total user experience score to a computer server when the total user experience score is less than a threshold user experience score.

8.	(Original) The method of claim 5, further comprising:	transmitting the plurality of user experience scores to a computer server; and	receiving a response from the computer server based on a total of the plurality of user experience scores.

9.	(Original) The method of claim 1, wherein tracking operation of the client application comprises tracking positive and negative user experiences associated with operation of the client application.

10.	(Previously Presented) A method for client application user experience tracking on a computing device, the method comprising:	tracking success of operation of the client application on the computing device and user inputs to the client application, wherein the client application executes on the computing device 

11.	(Original) The method of claim 10, wherein generating the user experience score comprises generating the user experience score over a time period.

12.	(Original) The method of claim 11, further comprising moving the time period such that the time period is fixed within a predetermined time relative to a time of the user inputs.



14.	(Original) The method of claim 10, wherein tracking the user inputs to the client application comprises tracking user keypad input, user aural inputs, and user visual inputs.

15.	(Original) The method of claim 10, further comprising:	collecting a plurality of user experience scores; and	associating a weight for each user experience score.

16.	(Original) The method of claim 15, wherein associating the weight for each user experience score comprises:	associating a first weight for a positive user experience; and	associating a second weight for a negative user experience, wherein the second weight is larger than the first weight.

17.	(Previously Presented) A computing device for client application user experience tracking, the computing device comprising:	a processor; and	a memory that includes instructions that, when executed by the processor, cause the processor to perform data processing activities comprising:
tracking success of operation of the client application on the computing device and user inputs to the client application, wherein the client application executes on the computing device and the computing device is operated by the user, wherein the user inputs comprise the user inputting information into the client application using a keypad, a keyboard, or a touchscreen display of the computing device, and wherein at least one user input comprises a facial expression of the user captured by the client application using a camera of the computing device;	monitoring the user inputs to the client application that result in the client application becoming inoperative;

18.	(Original) The computing device of claim 17, wherein the computing device comprises a personal computer, a network computer, a mainframe, a handheld device, a personal digital assistant, a smartphone, a wearable electronic device, a tablet computer, or a desktop computer.

19.	(Previously Presented) The computing device of claim 17, wherein the computing device comprises further comprises

20.	(Previously Presented) The computing device of claim 19, wherein another one of the user inputs comprises a user aural expression.
The examiner’s amendment to the record appears above. Should changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR1.312. To 
Reasons for Allowance
The following is an Examiner’s reasons for allowance: Claims 1, 10 and 17 are allowed because the prior arts of record Shuvali (US20170052870) in view of Singh (US20160042359) and in further view of Kannan (US20150242860) fail to anticipate or render obvious the following claim limitations, “wherein generating further includes generating the user experience score based on the client application becoming inoperative from one or more of the user inputs and based on success of client application operations processed by the client application” , “transmitting the user experience score to an experience tracking service when the user experience score represents a change in value that is associated with a last generated user experience score”, “when transmitting the user experience score to a customer service agent representing the user experience score as a specific emoji face associated with a range of emoji faces, each emoji face within the range representing a given level of user experience between two extremes of the range” and “wherein at least one user input comprises a facial expression of the user captured by the client application using a camera of the computing device”. The prior arts of record Shuvali (US20170052870) in view of Singh (US20160042359) and in further view of Kannan (US20150242860) taught evaluating user experience; methods and apparatuses for modeling customer interaction experiences; and apparatus and Method for Predicting Customer Behavior.
Through further continued searching some relevant prior art were located but do not teach the above claim limitations. Ivanyi (US20100269044) teaches method for determining a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454